IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TERRA  MAR    PROPERTY              NOT FINAL UNTIL TIME EXPIRES TO
MANAGEMENT, LLC,                    FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,

v.                                  CASE NO. 1D13-5044

THE BANK OF NEW YORK
MELLON FKA THE BANK OF
NEW YORK, AS TRUSTEE
FOR                    THE
CERTIFICATEHOLDERS      OF
THE CWABS INC., ASSET-
BACKED        CERTIFICATES,
SERIES 2006-18,

      Appellee.

_____________________________/

Opinion filed July 11, 2014.

An appeal from the Circuit Court for Duval County.
L. Haldane Taylor, Judge.

Alisa Dawn Wilkes of McKinney, Wilkes & Mee, Jacksonville, for Appellant.

Shaib Y. Rios and Kerry A. Cummings of Brock & Scott, PLLC, Fort Lauderdale,
for Appellee.


PER CURIAM.

      AFFIRMED.

ROBERTS, RAY, and SWANSON, JJ., CONCUR.